                     Case 1:18-cv-03014-PKC Document 16 Filed 11/16/18 Page 1 of 2




David McCraw                November 16, 2018
Vice President & Deputy
General Counsel

T 212 556 4031

mccraw@nytimes.com

620 8th Avenue              VIA ECF
New York, NY 10018
nytimes.com
                            The Honorable P. Kevin Castel
                            United States District Judge
                            United States Courthouse
                            500 Pearl Street
                            New York, NY 10007

                            Re:    The New York Times Company, et al. v. Central Intelligence
                                   Agency, 18-cv-3014-PKC

                            Dear Judge Castel:

                            I am counsel for Plaintiffs The New York Times Company and Scott
                            Shane (jointly, “The Times”) in the above-referenced action. I write on
                            behalf of both The Times and Defendant Central Intelligence Agency
                            (“CIA”) to update the Court on the status of this Freedom of Information
                            Act (“FOIA”) lawsuit, as directed by the Court’s memorandum
                            endorsement of August 22, 2018. Dkt. No. 15.

                            The CIA has now produced records responsive to The Times’s FOIA
                            request, and the parties are conferring about issues that The Times has
                            raised about the completeness of the production. The parties hope to
                            resolve these issues without the need for motion practice. The parties
                            propose that they submit another joint letter to the Court regarding the
                            status of their discussions by January 4, 2019.

                            We thank the Court for its consideration of this request.

                            Respectfully submitted,


                                   /s/
                            David E. McCraw
Case 1:18-cv-03014-PKC Document 16 Filed 11/16/18 Page 2 of 2




       cc:   Jacob Lillywhite, AUSA
             (via ECF)




                                      2
